FIL§E§D

UNITED sTATES DISTRICT CoURT JUN 2 6»:2017

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. DiStIlCt & Bankruptcy

Courts for the D|strict of Columbia
MATTHEW IRVIN,

Plaintiff,
v. : Civil Action No. 17-1128 (UNA)
BARBARA SHARIEF, et al.,

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court Will grant the application, and dismiss the

complaint

The Court notes that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Even pro se litigants must comply with the F ederal Rules of Civil
Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239 (D.D.C. l987j. Rule 8(a) of the Federal
Rules of Civil Procedure requires that a complaint contain a short and plain statement of the
grounds upon Which the Court’s jurisdiction depends, a short and plain statement of the claim
showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice
to the defendants of the claims being asserted, sufficient to prepare a responsive answer, to
prepare an adequate defense and to determine Whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

 

Based on the Court’s review of the complaint, its allegations are so vague and confusing
that no defendant can be expected to prepare a substantive response to it. Plaintiff does not
articulate a cognizable legal claim, and his complaint otherwise fails to meet the standard set
forth in Rule'8(a). The Court, therefore, will dismiss the complaint and this civil action without

prejudice. An Order consistent with this Memorandurn Opinion is issued separately.

/
DATE; fw ”Z§,Q°/;L /cww Q-

United S}e{§zs District Judge